Citation Nr: 0609616	
Decision Date: 04/03/06    Archive Date: 04/13/06	

DOCKET NO.  02-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability. 

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from April 6, 1965 to 
December 25, 1968, and from September 2, 1984 to September 1, 
1999.  

This matter arises from a rating decision rendered in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied, inter alia, 
entitlement to service connection for low back and bilateral 
foot disorders.  Jurisdiction of the veteran's claimed was 
subsequently assumed by the RO in Waco, Texas.

In May 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO.  In September 2003 the 
veteran provided oral testimony before a Veterans Law Judge 
(VLJ).  Transcripts of his testimony have been associated 
with the claims file.  Since the time of the 2003 hearing, 
the VLJ who conducted the veteran's hearing no longer works 
for the Board.  In a March 2006 letter, the Board offered the 
veteran another hearing with a different VLJ.  The veteran 
responded in March 2006 that he did not want an additional 
hearing.  

This case was before the Board in April 2004, at which time 
ratings higher than 30 percent for aphakia and 10 percent for 
hypertension were denied.  The Board also remanded the issues 
of service connection for a cataract of the right eye, a 
bilateral foot disability and a low back disability as well 
as a rating higher than 30 percent for major depression.  

A rating decision dated in October 2005 granted service 
connection for right eye cataract and an increased rating to 
50 percent for major depression.  The grant of service 
connection was a full grant of that issue on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a 
November 2005 statement, the veteran indicated that he was 
satisfied with the increased rating for major depression.  
Accordingly, the only remaining issues before the Board are 
those listed on the title page of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The competent and probative evidence does not causally 
relate a current bilateral foot or back disability to 
service.


CONCLUSION OF LAW

A bilateral foot disability or a low back disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The VCAA provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103.  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A.  However, 
nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.   

The veteran received notice of the impact of the VCAA by 
letters dated in September 2001 and April 2004.  That letter 
informed the appellant as to which evidence was to be 
provided by him, and which would be obtained by VA.  In 
addition, through the issuance of the August 2000 rating 
decision, the June 2002 Statement of the Case, and the May 
2003 Supplemental Statement of the Case, the veteran was 
given notice of the requirements for service connection.  The 
RO also provided the appellant with the reasons that his 
claims with regard to the foregoing disabilities could not be 
granted based upon the evidence of record.  Finally, the 
veteran was given an opportunity to testify before a Decision 
Review Officer at the RO, as well as a Veterans Law Judge.  
Thus, the duty to notify has been satisfied.  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, in 
a rating decision dated in August 2000, the foregoing issues 
were decided by the RO, prior to the enactment of the VCAA.  
Because the RO's September 2001 and April 2004 VCAA notices 
in this case was not provided to the appellant prior to the 
initial RO adjudication of the foregoing issues, the timing 
of the notice did not comply with the express requirements of 
the law as found by the CAVC in Pelegrini.

While the CAVC did not address whether, and, if so, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice ever 
of this kind may be non-prejudicial to a claimant.  The CAVC 
in Pelegrini found on the one hand, that the failure to 
provide the notice until after a claimant has already 
received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the claimant.  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In this case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
above, notice was provided the appellant on several 
occasions, and the veteran was afforded personal hearings 
before both a member of the RO staff and a VLJ regarding the 
issues that are the subject of this decision.  In the June 
2002 statement of the case and the May 2003 supplemental 
statement of the case, the RO provided the appellant with the 
specific provisions of the VCAA.  It is clear from the record 
that the RO fully considered the provisions of the new law in 
its adjudication of the appellant's claim.  The appellant has 
been given every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence as has been discussed by the Board 
above.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  The veteran's service 
medical records have been associated with his claims file, as 
well as post-service treatment records.  Further, he was 
afforded VA examination.  Adjudication of the claim may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been properly and adequately developed 
with regard to the foregoing issues, and no further 
assistance to the appellant in developing the facts to those 
issues is required to comply with the duty to assist under 
both the former law and the new VCAA.  38 U.S.C.A. §§ 5103 
and 5103A.  Having determined that the duty to notify and the 
duty to assist have been satisfied with regard to the 
foregoing issues, the Board turns to the evaluation of those 
issues on the merits.

Factual Background

Service medical records from the veteran's first period of 
service disclose no relevant complaints or findings.  

Service medical records dated in June 1986 show that the 
veteran had cramps in the abdomen and lower back since that 
morning.  The assessment was cramps.  In December 1986, the 
veteran reported the onset of low back pain after lifting 
heavy objects 4 days before.  The pain was localized in the 
lumbosacral region with radiation to the lateral spine.  A 
history of low back pain with strenuous lifting was noted.  
On objective examination, there was limited range of motion, 
without edema, ecchymosis or deformity.  The assessment was 
low back pain secondary to strain.  No heavy lifting for 10 
days was recommended.  

Service medical "Emergency Care and Treatment" records 
dated in February 1987 reveal that the veteran complained of 
right foot pain in the 4th digit, with warmth and redness 
from the toe to the heel plus to the calf and groin.  He was 
then hospitalized for 2 days.  By history, it was noted that 
the veteran had stubbed his toe on a bedpost on the 3rd day 
prior to admission; he had immediate pain which progressed 
over the following days to include the lower 1/3 of his leg.  
There was no prior hospitalization or medical problems.  The 
diagnosis was cellulitis.   

A Report of Medical History dated in August 1990 includes a 
history of cellulitis of the right foot in February 1987 
secondary to trauma.  In November 1990, the veteran was 
treated for complaints of muscle and joint pains.  He 
reported an onset of about one month before while doing a 
boarding on a fishing vessel; he reportedly pulled back 
muscles when jumping down on to a small boat.  A past history 
of low back pain was noted.  On physical examination, range 
of motion of the back was within normal limits.  The 
assessment was occasional muscle spasm/low back pain.  

Service medical records dated in August 1994 reveal that the 
veteran had complaints of pain in the lower back after he was 
kayaking and was hit by a wave.  The pertinent assessment was 
low back pain.  

Service medical records dated in January 1996 show that the 
veteran sought medication for symptoms related to his back.  
On objective examination, there was good range of motion of 
the back.  There was no pertinent assessment.  In March 1996, 
the veteran obtained a refill for his medication 
prescriptions.  The assessments included arthritis, but no 
particular joint was identified.    

VA outpatient treatment records dated in April 2000 show that 
the veteran complained of pain across the left foot, in the 
area of the first metatarsophalangeal (MP) joint.  An X-ray 
demonstrated no evidence of old or recent trauma or 
significant arthritic change.  The impression was small 
calcaneal plantar exostosis, otherwise normal foot.  In May 
2000, the veteran complained of pain in the ball of his left 
foot for about 6-7 months; there was no history of injury.  
The assessment in that month and in August 2000 was 
metatarsalgia.  In November 2000, a medical review of systems 
demonstrated no arthritis of the musculoskeletal system.  In 
February 2001, the pertinent assessment was foot pain.  

The veteran was afforded a VA examination in November 2001; 
the examiner indicated that the claims file was available for 
review.  The veteran reported that he did some heavy lifting 
while in the service and subsequently developed low back 
pain.  He also stated that he fell from a ship in 1988 and 
hit his back, following which he was treated for a bad back 
bruise.  There was no fracture, but the veteran thought that 
he developed arthritis secondary to the fall.  He related 
that he had recurring, nonradiating low back pain every 2-3 
months, with lifting, bending or twisting of the back.  The 
veteran also reported that he had continuous difficulty with 
his feet since 1992, left more than right.  Following 
physical examination, the impressions were chronic 
lumbosacral strain, minimal symptoms, no progression, 
essentially normal examination with no significant disability 
and plantar fasciitis of the feet, left more than right with 
minimal, slight progression, minimal disability.  

VA outpatient treatment records dated in February 2002 reveal 
that the veteran presented with a history of recurrent 
tendonitis of the left heel of 7 years' duration.  Recent 
trauma was denied.  The assessment was tendonitis of the 
foot.  

The veteran testified under oath at a hearing at the RO in 
May 2002.  The veteran described a back injury when he fell 
about 20-25 feet from the side of a ship off a ladder into a 
small boat.  Hearing transcript (T.), 5-6.  He recalled being 
treated while on active duty after the accident.  T. 6.  He 
had at first landed on his feet before his back.  T. 6, 10.  

Low back pain was diagnosed on VA outpatient treatment in 
August 2003.

The veteran again testified under oath at a hearing before a 
VLJ in September 2003.  The veteran indicated that he had 
injured both feet during service when he fell approximately 
15-20 feet off a ladder.  He stated that he landed on the 
balls of his feet and then fell back, at which time both feet 
and his low back were injured.  T. 9.  He said that the 
diagnosis during service was sprained feet and a twisted 
back, including muscle injury.  T. 10, 11.  The veteran 
testified that it was never good since then.  T. 11.  The VA 
has treated him for the back and feet since service 
separation.  T. 11, 14.  The veteran related that his foot 
disorder involved the balls of the feet where normally there 
would be padding.  T. 13.     

The assessments following physical examination during VA 
outpatient treatment in April 2004 included chronic back 
pain.  

The veteran was afforded a VA examination in May 2004; the 
examiner annotated that the claims file was examined.  The 
veteran's history of developing pain in his feet from walking 
and exercising during service was noted.  The examiner 
observed that the veteran was seen in 1987 for injuring his 
right 4th toe, with no other treatment of the feet during 
service.  The veteran also explained how he had fallen in the 
early 1990's on his back, following which he continued to 
have intermittent back pain.  An X-ray of the lumbosacral 
spine demonstrated normal disk spaces; no fracture; and small 
osteophytes; the sacroiliac joints were normal.  An X-ray of 
the feet showed bilateral calcaneal spurs, with no evidence 
of fracture or other abnormality.  Following physical 
examination, the impressions were lumbosacral strain; pain of 
both feet secondary to calcaneal spurs; and degenerative 
joint disease (DJD) of the lumbar spine.  It was the 
examiner's opinion that it was less likely than not that the 
veteran's current back pain and feet pain was related to 
service-connected injuries.  The examiner concluded that the 
veteran's pains were secondary to the aging process.    



Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service on or after 
January 1, 1947, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

Analysis

Upon review of the record, the Board concludes that service 
connection is not warranted for the claimed disabilities.  
The Board initially observes that the veteran was treated for 
foot and back complaints during service.  As for the feet, 
the veteran was treated for cellulitis, as residual of 
injury, in 1987.  Subsequently, the contemporaneous evidence 
during service is negative for further associated disability 
or other foot problems.  With regard to the back, the 
veteran's recounted incident involving the back while 
attempting to board a smaller boat is documented in 1990.  
About one month after the event, the assessment was that 
muscle spasm or low back pain was on "occasion."  By 1996, 
there was no pertinent assessment for the back.  
Consequently, the service medical reports are not supportive 
of a finding of a chronic disability of either the feet or 
the back that began during service.  

The veteran has testified about the fall during service and 
how the claimed disabilities resulted.  Although he is 
competent to testify as to any in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render an opinion on medical 
diagnoses or causation competent.  That is, the critical 
question of whether such fall resulted in a disability or 
whether the veteran has a current disability that is causally 
related to service is a medical question.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993) (lay assertions of medical 
causation will not suffice ...).

Initially, the Board also observes that by November 2000, or 
slightly more than one year after service discharge, VA 
medical review of systems demonstrated no arthritis of the 
musculoskeletal system.  Therefore, in the absence of such 
findings, arthritis may not be presumed to have been incurred 
in service.  

The VA outpatient treatment records show that the veteran 
sought treatment for pain across the left foot in April 2000, 
but the examiner noted that radiographic studies revealed no 
evidence of old or recent trauma, thereby weighing against a 
conclusion that such initially documented post-service 
disability is associated with service injury or service in 
any way.  By November 2001, the back was considered to be 
essentially normal on VA examination.  This examiner, who 
also found that the veteran had minimal disability of the 
feet, provided no nexus opinion.  In this, and in other 
cases, only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran's claims file was available for review by the VA 
examiner in May 2004, and this examiner provided the lone 
nexus opinion of record.  Significantly, the examiner 
concluded that it was less likely than not that the veteran's 
current back pain and feet pain was related to service-
connected injuries.  In sum, the competent and probative 
evidence of record fails to establish that the veteran has a 
current bilateral foot disability or a low back disability 
that is causally related to service.  Given the foregoing, 
the Board must find that the preponderance of the evidence is 
against the claims; the benefit-of-the doubt doctrine is 
therefore inapplicable.  Accordingly, the claims of 
entitlement to service connection must be denied.




ORDER

Entitlement to service connection for a bilateral foot 
disability and a low back disability is denied.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


